DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Response to Amendment
The amendment filed on 9/7/2021 has been entered, claims 1-11, 14 and 16-17 are cancelled and thus claims 12-13, 15 and 18-21 are currently pending in this application. 
Allowable Subject Matter
Claims 12-13, 15 and 18-21 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method for manufacturing a MEMS (Micro-electromechanical systems)unit for a “the etching process, to form the second cavity, being a reactive ion deep etching process having an anisotropic beginning and a continuation which is isotropic in a defined manner” in combination with “the vertical etching process being changed into a lateral etching process, wherein spherical etch fronts coalesce as a result of the lateral etching process, wherein downwardly widening trapezoidal etch fronts are formed with the aid of the etching process, wherein the second cavity is formed against the surface of the silicon substrate and laterally out of the trapezoidal etch fronts” as recited in claim 12; and  	a MEMS unit for micromechanical pressure sensor comprising “a second cavity formed in the silicon substrate above the sensor core, the second cavity having spherical etch fronts which coalesce to form the second cavity” in combination with “access openings having uniformly widening etch fronts which widen trapezoidally in a downward direction from a surface of the silicon substrate” as recited in claim 18.
 	Claims 13, 15 and 19-21 are also allowed for further limiting and depending upon allowed claims 12 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.